oOo fF NSN Dn a &» We NHN =

NY NY NH YH NO NN NV NN NO 2 8 8] SOE lO

Case 3:20-cv-00547 Document1 Filed 09/24/20 Page 1 of 32

S- "NO COPY"

 

 

 

 

 

 

 

 

 

—_ NTE ___ RECEIVED
LYNN V. RIVERA, ESQ Moun a ERED ON
NEVADA BAR NO. 6797 ELPARTIES OF RECORD
BURNHAM BROWN
A Professional Law Corporation SEP 2 4 2020
200 S. Virginia Street, 8" Floor CLE
Reno, Nevada 89501 DISTRI RCTS JURT
Telephone: (775) 398-3065 BY. EpUTY
Facsimile: (877) 648-5288 Za
Email: lrivera@burnhambrown.com U

Attorneys for Defendant
STARBUCKS CORPORATION

UNITED STATES DISTRICT COURT

STATE OF NEVADA
YOLANDA WELLS, Case No. 3:20-cv-00547
Plaintiff,
DEFENDANT STARBUCKS
vs. CORPORATION’S PETITION FOR
REMOVAL AND DEMAND FOR A
STARBUCKS CORPORATION, and DOES JURY TRIAL
I-V,
Defendants.

 

 

 

 

TO THE CLERK OF THE ABOVE-ENTITLED COURT:

PLEASE TAKE NOTICE that Defendants STARBUCKS CORPORATION by and
through its counsel of record, Burnham Brown hereby petitions for the removal of the above-
captioned action from the First Judicial District Court in Carson City, Nevada to the United
States District Court for the State of Nevada, Reno, for the reasons described below:

1. Plaintiff Yolanda Wells (“Plaintiff”) filed a first amended complaint naming
Starbucks Corporation (“Starbucks”) as a Defendant. See Declaration of Lynn Rivera in
support of Petition for Removal (“Rivera Dec.”), 2, Ex. A.

2. On August 19, 2020, Plaintiff's first amended complaint was filed in Carson
City, Nevada as Case No. 20-TRT-000521B. See Rivera Dec., {] 1-2.

1

DEFENDANT STARBUCKS CORPORATION’S PETITION FOR REMOYAL -cv-005
AND DEMAND FOR A JURY TRIAL said Arn ed I yng AL / 25

124
NN 506 ny, LLY

Receipt #_--_--

 
Co 6 NHN DBD Oh ee DD NO

Yn NY NY NO NYO NY NY NO WV F-& F& F FS FY SFP —|=_

 

Case 3:20-cv-00547 Document1 Filed 09/24/20 Page 2 of 32

3. Defendant Starbucks was served with Plaintiff's summons and first
amended complaint on August 25, 2020. See Rivera Dec., § 3.

4. On September 14, 2020, Defendant Starbucks filed its timely answer to the
Plaintiff's first amended complaint in the First Judicial District Court in Carson City,
Nevada. See Rivera Dec., { 4.

5. In the first amended complaint, Plaintiff alleges she is a resident of Carson
City, Nevada. See Rivera Dec., 5.

6. Plaintiff alleges Starbucks is a foreign corporation doing business in Carson

City, Nevada. See Rivera Dec., { 6.

7. Plaintiff alleges one claim each of negligence against Starbucks. See Rivera
Dec., 7.
8. Specifically, Plaintiff alleges she sustained a hand injury, on August 24,

2018, when a restroom door with a broken hinge closed on her hand. See Rivera Dec., { 8.

9. In July of 2020, Starbucks received a pre-litigation confidential settlement
demand dated July 21, 2020. The settlement demand was sent in writing and provided Starbucks
with notice that the amount in controversy in this matter exceeded $75,000. See Rivera Dec.,

q 11.

10. Defendant Starbucks was therefore able to ascertain that Plaintiff's case was
removable with an amount in controversy exceeding $75,000 after receipt of the confidential
settlement demand prior to the time that it was served with the complaint. See Rivera Dec., f 11.

JURISDICTION

11. This matter is removable pursuant to 28 U.S.C. Sections 1332 and 1446(b)
because the amount in controversy is alleged to exceed $75,000, exclusive of interests and
costs.

12. This is a civil action over which this Court has original jurisdiction under 28
U.S.C. § 1332. This case may be removed to this Court by Defendants pursuant to the
provisions of 28 U.S.C. § 1441(b) in that it is a case that could have been commenced in federal

2

DEFENDANT STARBUCKS CORPORATION’S PETITION FOR REMOVAL No.
AND DEMAND FOR A JURY TRIAL

 
eo eS NHN BD A Fe WO Yh =

yoy no NY NY NY NY NY NV VN =|& Fe =—F& FFE OU

 

 

 

Case 3:20-cv-00547 Document1 Filed 09/24/20 Page 3 of 32

court because it is a civil action between citizens of different states, and that the amount in
controversy exceeds the sum of $75,000, exclusive of interest and costs. Plaintiff and
Defendant Starbucks, are, and have been, citizens of different states at all times, and therefore,
complete diversity exists in this action, as stated below:

13. Plaintiff’s Citizenship: Plaintiff is a citizen of the State of Nevada because she
resides and is domiciled in Carson City, Nevada. See Rivera Dec., 7. For purposes of
evaluating diversity, a person is a “citizen” of the state in which he is domiciled. See Kantor v.
Wellesley Galleries, Ltd., 704 F.2d 1088 (9th Cir. 1983); Kantor v. Warner-Lambert Co., 265
F.3d 853, 857 (9th Cir. 2001) (a person’s domicile is the place he resides with the intent to
remain.) Accordingly, Plaintiff is a citizen of the State of Nevada.

14. Defendant’s Citizenship: For purposes of diversity jurisdiction, a corporation
“shall be deemed to be a citizen of every State. . . .by which it has been incorporated and of the
State. . where it has its principal place of business. . . .” 28 U.S.C. § 1332(c)(1). In accordance
with, and pursuant to Indus. Tectonics, Inc. v. Aero Alloy, 912 F.2d 1090, 1094 (9th Cir. 1990),
if one state does not contain a substantial predominance of corporate operations, courts are to
apply the “nerve center” test to determine a corporation’s principal place of business. Tosco
Corp. v. Communities for a Better Environment, 236 F.3d 495, 500 (9th Cir. 2001). The national
corporation’s principal place of business is determined by identifying the state “where the
majority of the corporation’s executives and administrative functions are performed.” Id. This
test is particularly appropriate where a corporation’s activities are widespread and its operations
are conducted in many states. Indus. Tectonics, Inc. v. Aero Alloy, 912 F.2d 1090, 1094 (9th
Cir. 1990).

Here, the partners, sales, production activities, income, and purchases of Starbucks are
spread across multiple states and no one state substantially predominates. See Rivera Decl.,

4 10. The corporate offices of Starbucks are located in Seattle, Washington, and the majority of
the executives, managerial and administrative functions of Starbucks occur in Seattle,

Washington. See Rivera Decl. {ff 9-10.

3
DEFENDANT STARBUCKS CORPORATION’S PETITION FOR REMOVAL No.
AND DEMAND FOR A JURY TRIAL

 
oOo Oo NA DH eH FF DH VY =

Nn NY VY NY NO NYO YO KN NO F-*§ F-|-& Fe Fe FOO Se S-eOODSlU
Pex RRR BReESBSB Pe AWAAAREHH EE S

 

 

 

Case 3:20-cv-00547 Document1 Filed 09/24/20 Page 4 of 32

15. Defendant Starbucks is a corporation incorporated under the laws of the
Washington, with its headquarters and its principal place of business in Seattle, Washington.
See Rivera Dec. J 9. Accordingly, Starbucks is a citizen of Washington. Hertz Corp. v. Friend,
559 U.S. 77, 92-93 (2010) (“We conclude that ‘principal place of business’ is best read as
referring to the place where a corporation’s officers direct, control, and coordinate the
corporation’s activities.”); Breitman v. May Co. Cal., 37 F.3d 562, 564 (9th Cir. 1994) (ruling
that corporation was citizen of state in which its corporate headquarters were located and where
its executive and administrative functions were performed).

AMOUNT IN CONTROVERSY

16. In July of 2020, Starbucks received a pre-litigation confidential settlement
demand on July 21, 2020. See Rivera Dec. § 11. The written settlement demand was sent by
mail and provided Starbucks with notice that the amount in controversy in this matter
exceeded $75,000. See Rivera Dec. J 11. The conveyance of the confidential settlement
demand placed Starbucks on notice that it could remove this case to the United States District
Court.

17. This Notice of Removal is timely filed under 28 U.S.C. section 1446 (b) (3) in
that Starbucks removes this matter, pursuant to FRCP 26, within 30 days of service of the
Complaint served on Starbucks on August 25 2020. At the time that Defendants were served
with the complaint, Starbucks was aware that the amount in controversy exceeded $75,000. See
Rivera Dec. § 11.

18. Therefore, this Petition for Removal is timely filed pursuant to FRCP 26 within
30 days of service of the Complaint.

NOTICE TO ADVERSE PARTIES

19. Defendants’ Notice to Adverse Parties of Removal is being contemporaneously
filed in Case No. A-20-817587-C in the First Judicial District Court, in and for the County of
Clark, Nevada.

20. Pursuant to the provisions of U.S.C. section 1446, Defendants attach herewith and

4
DEFENDANT STARBUCKS CORPORATION’S PETITION FOR REMOVAL No.
AND DEMAND FOR A JURY TRIAL

 
Sn oo

NY WN NHN NY NY WN N WN NO | F-& F|- F=® FOO =O Se) El
2BAXeRgmmR ER OER ee SFSUeCe Aaa BaHR A S

 

Case 3:20-cv-00547 Document1 Filed 09/24/20 Page 5 of 32

incorporate herein by reference, copies of the following documents from the Clark County
District Court file and/or documents served by and upon the Defendants in this action:
(a) Plaintiff's First Amended Complaint (a true and correct copy of which is
attached hereto as Exhibit 1);
(b) Defendants’ Answer to Plaintiff's First Amended Complaint (a true and correct
copy of which is attached hereto as Exhibit 2); and
(c) Declaration of Lynn Rivera (a true and correct copy of which is attached hereto as
Exhibit 3).
NOTICE TO PLAINTIFF AND STATE COURT
21. Immediately following the filing of this notice of removal of action, written
notice of this filing will be served on Plaintiff and will be filed with the Clerk of the First
Judicial District Court in and for Carson City, State of Nevada in accordance with 28
U.S.C. Section 1446(d).
DEMAND FOR JURY TRIAL
22. Defendants demand a jury trial of twelve jurors pursuant to FRCP 48.
PRAYER
WHEREFORE, Defendant prays that the above-entitled action, currently pending in the
First Judicial District Court of the State of Nevada, in and for Carson City, be removed to the
United States District Court for the District of Nevada, and that this action proceed in this

Court as an action properly removed thereto pursuant to 28 U.S.C. section 1441, et seq.

DATED this 24th day of September, 2020 BURNHAM BROWN

/s/ Lynn V. Rivera
LYNN V. RIVERA
NEVADA BAR NO. 6797
200 S. Virginia Street, 8th Floor

Reno, Nevada 89501
Attorneys for Defendant

 

 

STARBUCKS CORPORATION
4828-02 10-9644, v. 1

5
DEFENDANT STARBUCKS CORPORATION’S PETITION FOR REMOVAL No.

AND DEMAND FOR A JURY TRIAL

 
Case 3:20-cv-00547 Document1 Filed 09/24/20 Page 6 of 32

“COPY RETURNEL

 

V_FILED ———— RECEIVED
———— ENTERED ——— SERVED ON

COUNSEUPARTIES OF RECORD

SEP 24 2020
CLERK US DISTRICT COURT

DISTRICT OF Neva
BY: (Woepury

/

 

 

 

 

 

 

EXHIBIT 1

 
 

Case 3:20-cv-00547 Document1 Filed 09/24/20 Page 7 of 32

~ a

Case No. oratory y

Dept. No. aie

 

First Judicial District Court of the State of Nevada

 

In: and for Carson City

YOLANDA WELLS, SUMMONS.
1* Amended Complaint

Plaintiff(s),

   

afore Sonn ca emcee nn, aC ~ = a

Defendant(s)».

THE STATE OF NEVADA SENDS GREETINGS TO THE ABOVE-NAMED DEFENDANT:

NOTICE! YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST YOU WITHOUT YOUR
BEING HEARD UNLESS YOU RESPOND WITHIN 20 DAYS. READ THE INFORMATION BELOW.

TO THE DEFENDANT: A civil Complaint has been filed by the plaintiff against you.
1, Ifyou wish to defend this lawsuit, you must, within 20 days after this Summons is served on you, exclusive of the day of service, file
with this Court a written pleading* in response to this Complaint.
2, Unless you respond, your default will be entered upon application of the plaintiff, and this Court may enter a judgment against you for
the relief demanded in the Complaint**, which could result in the taking of money or property or the relief requested in the Complaint.
3. Ifyou wish to seek the advice of an attomey in this matter, you should do so promptly so that your response may be filed on time,
4. You are required to serve your response upon plaintiff's attorney, whose address is

CHARLES M. KILPATRICK, ESQ.
ADAM L, WOODRUM, ESQ.
KILPATRICK, ADLER & BULLENTINI
412 No. Division Street

Carson City, NV 89703

(775)882-6112
AUBREY ROWLATT, Clerk of the Court

§, BARAJAS
By: 7 ————+ ___-Deputy Clerk

 

 

 

az

«There is a fee associated with filing a responsive pleading. Please refer to fee schedule.
*#*Note — When service by publication, insert a brief statement of the object of the action. See Rule 4.

RETURN OF SERVICE ON REVERSE SIDE
 

 

KILPATRICK BULLENTINI 412 North Division St. Carson City, Nevada 89703-4168

O jr pO DH HW NM WNW WNW —

—_h

ao on DO oO FB WD DY

 

 

Case 3:20-cv-00547 Document1 Filed 09/24/20 Page 8 of 32

 

   

aw “y . . oN,
CHARLES M. KILPATRICK, ESQ REC'D & FILED
Nevada State Bar No. 00275 ier AUG t 9 2020 sn
ANGELA D. BULLENTINI, ESQ. . Date
Nevada State Bar No. 10524 AUBREY ROWLATT
ADAM L, WOODRUM, ESQ.
Nevada State Bar No. 10284 By... Si. ARAJAS _ Deputy
KILPATRICK BULLENTINI =e
412 North Division Street

Carson City, Nevada 89703
Tel: (775) 882-6112
Fax: (775) 882-6114

 

Attorneys for Plaintiff
IN THE FIRST JUDICIAL DISTRICT COURT OF THE STATE OF NEVADA
IN AND FOR CARSON CITY
YOLANDA WELLS, CASENOSW TET COS! 8
Plaintiff, DEPT. NO. T.
vs.
STARBUCKS CORPORATION,
and DOES I-V,
Defendants. .
ee ah
1 AMENDED COMPLAINT

COMES NOW Plaintiff, YOLANDA WELLS, by and through her undersigned counsel,

KILPATRICK BULLENTINI and for cause of action against the Defendant above named alleges

and states as follows:

I

That the true names or capacities, whether individual, corporate, or associates, agents or

employees of the Defendants, and all of them named herein as DOES I-V, are unknown to the . i

Plaintiffs who therefore sues said Defendants by such fictitious names. The Plaintiff prays leave to |.

Mf
Mt
Ml
Mil
Mf

 
 

 

KILPATRICK BULLENTINI 412 North Division St. Carson City, Nevada 89703-4168

Ss
.

oO aN Oo an HR WO DN

—h kk
pe + Oo

N ro NO — — —_ —_ —_ 4 —1
NO — Oo co eo ~ o o1 aS wo

Oo moO ND WNW
ao a —& WwW

nN
oOo ™sN

 

 

Case 3:20-cv-00547 Document1 Filed 09/24/20 Page 9 of 32

—— = - a. . ay

amend this Complaint to show the true names and capacities when the same have been fully |

determined.
vif

That at all times relevant to these proceedings, the Plaintiff was and remains a resident of

Carson City, State of Nevada.
Mi

That Defendant, STARBUCKS CORPORATION was and remains a foreign corporation or .

other business entity doing business in Carson City, State of Nevada.
TV .

That on or about August 24, 2018, the Plaintiff sustained a hand injury caused by a restroom :
door that closed on her hand because the door had a broken hinge, inside of the Defendant's business

located in Carson City, State of Nevada. ‘
Vy .

That Plaintiff's injuries sustained in the above-referenced incident were a direct and

proximate result of the negligent failure of the Defendant to maintain the restrooms in a reasonably

safe and proper working condition.
VI

That as a direct and proximate result of the negligent conduct of the Defendant, the Plaintiff

has sustained certain personal injuries the exact nature and extent of which are unknown at this time. |
The Plaintiff has incurred medical expenses and is entitled to an award of damages to reasonably ~
compensate her for those medical expenses, and general damages, and appropriate damages for any

residual impairment and future medical expenses all in excess of $15,000 as are recoverable

consistent with Nevada law.
VII

That the Plaintiff has been required to retain the services of counsel and has incurred costs

of suit herein. -
‘Vin
That the Plaintiff is not a debtor in bankruptcy.
Mle
it

ih

 
—_

_ a a ee cre ea ever 2
ce

o ON Oo aA fF WD DS

—
=— QO

 

KILPATRICK BULLENTINI 412 North Division St. Carson City, Nevada 89703-4168
BNBRBRPBRBNBSs*ASARSR

 

 

 

Case 3:20-cv-00547 Document1 Filed 09/24/20 Page 10 of 32

WHEREFORE, the Plaintiff prays for Judgment against the Defendant as follows:

1. For money damages in excess of $15,000 in an amount to be determined at the time
of trial or hearing.

2. For a reasonable attorney's fee together with costs of suit and interest as provided by

statute.
3. For "C other and further tg isf.as may be deemed proper by this court.

DATED this 1E day of A2A#

  

 

: CHARLES M. CKUPATRICK. ESQ.
ADAM L. WOODRUM, ESQ.
Attorneys for Plaintiff

 
Case 3:20-cv-00547 Document1 Filed 09/24/20 Page 11 of 32

"COPY RETURNEL
I

 

 

 

BY:

“FILED RECEIVED

ENTERED —————.SERVED ON
COUNSEL/PARTIES OF RECORD

SEP 2 4 2020

CLERK US DISTRICT COURT
DISTRICT OF the,

 

 

 

 

 

EPUTY

 

Ee

 

/

EXHIBIT 2

 
oOo 6 JN HD A BF |] NH me

ny wo NO WN NY NY NO VY NO FF | =

Case 3:20-cv-00547 Document 1

ANS

LYNN V. RIVERA, ESQ.
NEVADA BAR NO. 6797
BURNHAM BROWN

A Professional Law Corporation
200 S. Virginia Street, 8" Floor
Reno, Nevada 89501

Telephone: (775) 398-3065
Facsimile: (877) 648-5288

Email: lrivera@burnhambrown.com
Attorneys for Defendant

STARBUCKS CORPORATION

Filed 09/24/20 Page 12 of 32

REC’D & FILED
SEP 14 2020 ED

Date
AUBREY ROWLATT
CLERK

title ee

 

By, Deputy

IN THE FIRST JUDICIAL DISTRICT COURT OF THE STATE OF NEVADA

IN AND FOR CARSON CITY,
LOT EY 00052 18
YOLANDA WELLS, Case No.
Plaintiff, Dept. No. I ve
DEFENDANT STARBUCKS

VS.

STARBUCKS CORPORATION, and DOES
I-V,

Defendants.

CORPORATION’S ANSWER TO
PLAINTIFF’S FIRST AMENDED
COMPLAINT

 

 

Defendant STARBUCKS CORPORATION (“Defendant”), by and through its attorneys,

BURNHAM BROWN, a Professional Law Corporation, and in answer to Plaintiff's First Amended

Complaint (“Complaint”) on file herein admits, denies, and alleges as follows:

I

Defendant is without sufficient knowledge to form a belief as to the truth or falsity of

the allegations contained in Paragraph I of Plaintiff's Complaint.

I

Defendant is without sufficient knowledge to form a belief as to the truth or falsity of

the allegations contained in Paragraph II of Plaintiff's Complaint.

iil

Defendant admits the allegations contained in Paragraph III of Plaintiffs Complaint.

 

 

 

1
DEFENDANT STARBUCKS CORPORATION'S ANSWER TO PLAINTIFF’S

FIRST AMENDED COMPLAINT

No. 20TRT 0008213

PCL

 
ro nN BDH ee SF WD NY

10}
11
12
13
14
15
16
17
18
19
20 ||
21
22
23
24
25
26
27
28

 

Case 3:20-cv-00547 Document1 Filed 09/24/20 Page 13 of 32

IV
Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
the allegations contained in Paragraph IV of Plaintiff's Complaint.
Vv
Defendant denies the allegations contained in Paragraph V of Plaintiff's Complaint.
AFFIRMATIVE DEFENSES
FIRST AFFIRMATIVE DEFENSE
Plaintiff's Complaint fails to state a claim against Defendant upon which relief may be
granted.
SECOND AFFIRMATIVE DEFENSE
Plaintiff caused or contributed to any damages that Plaintiff may have sustained and
Plaintiff breached a duty of care owed to Defendant.
THIRD AFFIRMATIVE DEFENSE
That the damages sustained by the Plaintiff, if any, were caused by acts of unknown
third persons who were not agents, servants or partners of this answering Defendant and who
were not acting on behalf of this answering Defendant in any manner or form and, as such, this
Defendant is not liable in any manner to the Plaintiff.
FOURTH AFFIRMATIVE DEFENSE
The Plaintiff had knowledge of and was fully aware of the risk, and assumed any risk
incident thereto by a voluntary use thereof. The damages alleged by Plaintiff were caused by
and arose out of such risk.
FIFTH AFFIRMATIVE DEFENSE

Plaintiff has failed to mitigate her damages.

SIXTH AFFIRMATIVE DEFENSE

ee

Plaintiff has waived or is estopped from alleging the matters set forth in the Complaint.

EVENTH AFFIRMATIVE DEFENSE

S
a Ee
Defendant alleges that it has performed and discharged any and all obligations and legal

duties arising out of the matters set forth in the Complaint.

2
DEFENDANT STARBUCKS CORPORATION'S ANSWER TO PLAINTIFF'S No. 20TRT 000s21B
FIRST AMENDED COMPLAINT f

 

 
oe Se NA DH TH BS &] BO =

Nn NY NY NYO NH NO NO NN NO | —|& HH —

 

Case 3:20-cv-00547 Document1 Filed 09/24/20 Page 14 of 32

EIGHTH AFFIRMATIVE DEFENSE
All possible affirmative defenses may not have been alleged herein insofar as sufficient
facts were not available after reasonable inquiry upon the filing of Plaintiff's Complaint and,
therefore, this answering Defendant reserves the right to amend this Answer to allege additional
affirmative defenses, if subsequent investigation so warrants.

WHEREFORE, Defendant prays for judgment as follows:

1, That Plaintiff takes nothing by reason of her Complaint on file herein;
2. For reasonable attorney’s fees;

3. For costs of suit incurred herein; and

4, For such other and further relief as the Court deems just and proper.

AFFIRMATION
Pursuant to NRS 239B.030, the undersigned does hereby affirm that the preceding

pleading does not contain the social security number of any person.

DATED: September 14, 2020 BURNHAM BROWN

mL Kuen

LYNN V. RIVERA
NEVADA BAR NO. 6797

200 S. Virginia Street, 8th Floor
Reno, Nevada 89501
Telephone: (775) 398-3065

 
 

Attorneys for Defendant
STARBUCKS CORPORATION

4830-6426-9258, v. 1

3
“DEFENDANT STARBUCKS CORPORATION'S ANSWER TO PLAINTIFF'S No. 20TRT moe

FIRST AMENDED COMPLAINT

 
NY NO NO ONlUNlCUWNDlCUWNDCUDN OUNOUESEllSllUDLESE|lUDReSlU

oO eo NX DH A fF WD WY =

 

Case 3:20-cv-00547 Document1 Filed 09/24/20 Page 15 of 32

 

 

Re: Yolanda Wells v. Starbucks Corporation, et al.
Court: Eight District Court Clark County
Action No: 20 TRT 000%21B

 

x
de —_ PROOF OF SERVICE

I declare that I am over the age of 18, not a party to the above-entitled action, and am an
employee of Burnham Brown whose business address is 1901 Harrison Street, Suite 1400,
Oakland, Alameda County, California 94612-3523 (mailing address: Post Office Box 119,
Oakland, California 94604-0119).

On September 14, 2020 , I served the following document(s) in the following manner(s):

 

SEE LIST OF DOCUMENTS
x PERSONAL DELIVERY BY MESSENGER: By consigning the document(s)

listed above to a messenger service for personal delivery to the following
persori(s) at the following address on the date set forth below

Charles M. Kilpatrick, Esq. Attorneys for Plaintiff

Angela D. Bullentini, Esq. YOLANDA WELLS

Adam L. Woodrum, Esq.

KILPATRICK BULLENTINI

412 North Division street
Carson City, NV 89703
Tel: (775) 882-6112
Fax: (775) 882-6114
Email:

 

 

 

 

I declare under penalty of perjury under the laws of the State of California and the United
States of America that the foregoing is true and correct.

DATE: September 14, 2020
/s/ Peggy Ortega

An empployee of Burnham Brown

4833-3316-3978, v. 1

3
DEFENDANT STARBUCKS CORPORATION’S INITIAL APPEARANCE FEE
DISCLOSURE

No. 20TRT 000g21B

 
e :

“COPY RTURNED

L

 

_V_FILED

ENTERED

——— RECEIVED

————. SERVED ON
COUNSEL/PARTIES OF RECORD

 

 

SEP 2 4 2020

 

 

BY:

 

CLERK US DISTRICT COURT

DISTRICT OF ea
Mnepury

 

 

EXHIBIT 3

/

 
eo SF IA DBD en FF DH WN =

De OE wo > > > ee ee eee ee

Case 3:20-cv-00547 Document1 Filed 09/24/20 Page 17 of 32

LYNN V. RIVERA, ESQ.

NEVADA BAR NO. 6797

BURNHAM BROWN

A Professional Law Corporation

200 S. Virginia Street, 8 Floor

Reno, Nevada 89501

Telephone: (775) 398-3065

Facsimile: (877) 648-5288

Email: lrivera@burnhambrown.com

Attorneys for Defendant
STARBUCKS CORPORATION

UNITED STATES DISTRICT COURT

STATE OF NEVADA
YOLANDA WELLS, Case No.
Plaintiff,
DECLARATION OF LYNN RIVERA
vs. IN SUPPORT OF DEFENDANT
STARBUCKS CORPORATION’S
STARBUCKS CORPORATION, and DOES PETITION FOR REMOVAL AND
I-V, DEMAND FOR A JURY TRIAL
Defendants.

 

 

 

 

I, Lynn Rivera, declare:

I am an attorney licensed to practice in the State of Nevada and admitted to practice
before the United States District Court for the District of Nevada. I am a Partner at the law firm
of Burnham Brown, counsel for Defendant STARBUCKS CORPORATION (“Starbucks”) in
this action. The following is based on my personal knowledge and, if called as a witness, I could
and would testify competently thereto.

1. Plaintiff Yolanda Wells filed a first amended complaint naming Starbucks
Corporation (“Starbucks”) as a Defendant on August 19, 2020.
2. Plaintiff's first amended complaint was filed in the First Judicial District

Court in Carson City, Nevada as Case No. 20-TRT-000521B. A true and correct copy of

1
DECLARATION OF LYNN RIVERA IN SUPPORT OF DEFENDANT No.
STARBUCKS CORPORATION’S PETITION FOR REMOVAL AND DEMAND
FOR A JURY TRIAL

 
So 6S TAD BDO Oe DD ON

Ny NO NH YN NHN NO NYO NO NO F F&F FF FSP FE —=—=—— EU

 

 

 

Case 3:20-cv-00547 Document1 Filed 09/24/20 Page 18 of 32

Plaintiff's amended complaint is attached hereto as Exhibit A.

3. Defendant Starbucks Corporation was served with Plaintiffs summons and
first amended complaint on August 25, 2020.

4, On September 14, 2020, Defendant Starbucks filed a timely answer to the
Plaintiff's first amended complaint in Carson City, Nevada. A true and correct copy of
Defendant’s answer to Plaintiff's amended complaint is attached hereto as Exhibit B.

5. In the first amended complaint, Plaintiff alleges she is a resident of Carson
City, Nevada. See Ex. A, ¥ II.

6. Plaintiff alleges Starbucks is a foreign corporation doing business in Carson
City, Nevada. See Ex. A, { III.

7. Plaintiff alleges one claim of negligence against Starbucks allegedly
occurring on August 24, 2018, at a Starbucks store located in Carson City, Nevada. See Ex.
A, ff V-VI.

8. Specifically, Plaintiff alleges a restroom door with a broken hinge closed on
her hand resulting in injury. See Ex. A, ¥ IV.

9. Defendant Starbucks, at the time of the filing of the above-entitled action, was
and still is, a citizen and resident of Washington. Starbucks is a Washington corporation having
its principal place of business in Seattle, Washington.

10. The partners, sales, production activities, tangible properties, income, purchases,
etc. of Starbucks are spread across multiple states and multiple counties and no one state
substantially predominates. The corporate offices of Starbucks are located in Seattle,
Washington. The majority of executive and administrative functions at Starbucks occur in
Seattle, Washington.

11. On July 21, 2020, Starbucks received a pre-litigation confidential settlement
demand. The settlement demand was sent by mail and provided Starbucks with notice that the
amount in controversy in this matter exceeded $75,000.

12. The conveyance of the confidential settlement demand placed Starbucks on notice

2
DECLARATION OF LYNN RIVERA IN SUPPORT OF DEFENDANT No.
STARBUCKS CORPORATION’S PETITION FOR REMOVAL AND DEMAND
FOR A JURY TRIAL

 
Co fe JN DBD HN Fe HD NH =

wy NY WN NO NO NV NY NO WN F-|- FF F- Ft FF |! |= OU SES|_lUhlUh
BPN BPR Re BBR Bteaerktiank FB BNA Ss

 

 

 

Case 3:20-cv-00547 Document1 Filed 09/24/20 Page 19 of 32

that the amount in controversy in this matter exceeded $75,000. Therefore, at the time Starbucks
was served with the Complaint, on August 25, 2020, it was on notice that the case could be
removed to the United States District Court.

I declare under penalty of perjury under the laws of the State of Nevada and the United

States of America that the foregoing is true and correct and that this declaration was executed on

fron Yo Rigen.

LYNN V. RIVERA

September 24, 2020 at Reno, Nevada.

 

4835-3991-3932, v. |

3
DECLARATION OF LYNN RIVERA IN SUPPORT OF DEFENDANT No.
STARBUCKS CORPORATION’S PETITION FOR REMOVAL AND DEMAND

FOR A JURY TRIAL

 
Case 3:20-cv-00547 Document1 Filed 09/24/20 Page 20 of 32

"COPY RETURNEL

J

V_FILED ——— RECEIVED

ENTERED SERVED ON
COUNSELPARTIES OF RECORD

SEP 2 4 2020

CLERK US DISTRICT COURT
DISTRICT OF NEVA

A
BY: WM epur

 

 

 

 

 

 

 

 

EXHIBIT A

 
 

Case 3:20-cv-00547 Document1 Filed 09/24/20 Page 21 of 32

 

 

Dept. No, 2
In: The First Judicial District Court of the State of Nevada
In: and for Carson City
YOLANDA WELLS, SUMM( NS.
1* Amended Complaint

Plaintiff(s),

   

Defendant(s)=.

ep ree we

THE STATE OF NEVADA SENDS GREETINGS TO THE ABOVE-NAMED DEFENDANT:

NOTICE! YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST YOU WITHOUT YOUR
BEING HEARD UNLESS YOU RESPOND WITHIN 20 DAYS. READ THE INFORMATION BELOW.

TO THE DEFENDANT: A civil Complaint has been filed by the plaintiff against you.
1. If you wish to defend this lawsuit, you must, within 20 days after this Summons is served on you, exclusive of the day of service, file
with this Court a written pleading* in response to this Complaint.
2, Unless you respond, your default will be entered upon application of the plaintiff, and this Court may enter a judgment against you for
the relief demanded in the Complaint**, which could result in the taking of money or property or the relief requested in the Complaint.
3. Ifyou wish to seek the advice of an attorney in this matter, you should do so promptly so that your response may be filed on time,
4. You are required to serve your response upon plaintiff's attorney, whose address is

CHARLES M. KILPATRICK, ESQ.
ADAM L, WOODRUM, ESQ.
KILPATRICK, ADLER & BULLENTINI
412 No. Division Street

Carson City, NV 89703

(775)882-6112
AUBREY ROWLATT, Clerk of the Court

S$, BARAJAS
__s Deputy Clerk

   

 

«There is a fee associated with filing a responsive pleading. Please refer to fee schedule.
*#Note — When service by publication, insert a brief statement of the object of the action. See Rule 4.

RETURN OF SERVICE ON REVERSE SIDE
 

 

 

KILPATRICK BULLENTINI 412 North Division St. Carson City, Nevada 89703-4168

—

MO mM mM ND fT ND HB S| =

np
oo

nh
~

Oo oan om oO FS WHO ND

 

 

Case 3:20-cv-00547 Document1 Filed 09/24/20 Page 22 of 32

 

   

REC'D & FILED
CHARLES M. KILPATRICK, ESQ. AUG 1 9 2020
Nevada State Bar No. 00275 ene!
ANGELA D. BULLENTINI, ESQ. . Date
Nevada State Bar No. 10524 AUBREY ROWLATT
ADAM L. WOODRUM, ESQ. CLERK
Nevada State Bar No. 10284 By. S.-BARAJAS _ Deputy
KILPATRICK BULLENTINI ~~
412 North Division Street

Carson City, Nevada 89703
Tel: (775) 882-6112

Fax: (775) 882-6114
Attorneys for Plaintiff

IN THE FIRST JUDICIAL DISTRICT COURT OF THE STATE OF NEVADA

IN AND FOR CARSON CITY
CASENOSO TET GCOS! 6

 

YOLANDA WELLS,
Plaintiff, DEPT. NO.
Vs.
STARBUCKS CORPORATION,
and DOES I-V,
Defendants. .
1" AMENDED COMPLAINT

   

COMES NOW Plaintiff, YOLANDA WELLS, by and through her undersigned counsel,

KILPATRICK BULLENTINI and for cause of action against the Defendant above named alleges

and states as follows:

I

That the true names or capacities, whether individual, corporate, or associates, agents or

employees of the Defendants, and all of them named herein as DOES I-V, are unknown to the . i

Plaintiffs who therefore sues said Defendants by such fictitious names. The Plaintiff prays leave to |,

Mt
Mit
Hh
if
Mt

 
 

 

KILPATRICK BULLENTINI 412 North Division St. Carson City, Nevada 89703-4168

—

ao ODN On Fk WO PD

~ ket
po + Oo

= —_ — a a —
oe ~ oO on & wo

—
©

mp Ph
—+—+ ©

N
Nw

no MO © © DH ND
oN Oo oOo Ff WwW

 

 

Case 3:20-cv-00547 Document1 Filed 09/24/20 Page 23 of 32

—— - - am . Ty

amend this Complaint to show the true names and capacities when the same have been fully |;

determined.
I

That at all times relevant to these proceedings, the Plaintiff was and remains a resident of

Carson City, State of Nevada.
Ill

That Defendant, STARBUCKS CORPORATION was and remains a foreign corporation or |

other business entity doing business in Carson City, State of Nevada.
Vy .

That on or about August 24, 2018, the Plaintiff sustained a hand injury caused by a restroom :
door that closed on her hand because the door had a broken hinge, inside of the Defendant's business _

located in Carson City, State of Nevada. ‘
y .

That Plaintiff's injuries sustained in the above-referenced incident were a direct and

proximate result of the negligent failure of the Defendant to maintain the restrooms in a reasonably

safe and proper working condition.
VI

That as a direct and proximate result of the negligent conduct of the Defendant, the Plaintiff
has sustained certain personal injuries the exact nature and extent of which are unknown at this time. |
The Plaintiff has incurred medical expenses and is entitled to an award of damages to reasonably |
compensate her for those medical expenses, and general damages, and appropriate damages for any

residual impairment and future medical expenses all in excess of $15,000 as are recoverable

consistent with Nevada law.
VII

That the Plaintiff has been required to retain the services of counsel and has incurred costs |

of suit herein. -
‘vin
That the Plaintiff is not a debtor in bankruptcy.
Me
Mi

 
 

See ee oe

 

KILPATRICK BULLENTINI 412 North Division St. Carson City, Nevada 89703-4168

ve

o oa NN Oo aA Ff WO YP —

wm MO MO FP PF YY HD WNW
eve ak & SF 8S Carvriaaranits

 

 

Case 3:20-cv-00547 Document1 Filed 09/24/20 Page 24 of 32

WHEREFORE, the Plaintiff prays for Judgment against the Defendant as follows:

1. For money damages in excess of $15,000 in an amount to be determined at the time
of trial or hearing.
2. For a reasonable attorney's fee together with costs of suit and interest as provided by

Statute.
3, For “Se other and further feliéfas $ may be deemed proper by this court.

DATED this 1E day of 7 2, A

  

 

- CHARLES M. KILPATRICK, ESQ.
ADAM L. WOODRUM, ESQ.
Attorneys for Plaintiff

 
32
20 Page 25 of
t1 Filed 09/24/

:20-cv-00547 Documen

Case 3:20 CV 0

"COPY RETURNET

 
  
 

  

FILED

DISTRICT 0 NEVA'

EXHIBIT B

——— RECEIVED
——— ENTERED SERVED ON

COUNSELPARTIES OF RECORD
CLERK US DIST.

RICT COURT

 

  
    
    

    

D

 

 

DEPUTY

 
 
oO 6 NA DN A heh |] NH

»Y NY NY NY NY N N NY NO -|-§ =| =

 

Case 3:20-cv-00547 Document1 Filed 09/24/20 Page 26 of 32

 

3 : .
REC’D & FILED
SEP 14 2009
ANS
LYNN V. RIVERA, ESQ. Date
NEVADA BAR NO. 6797 AUBREY ROWLATT
BURNHAM BROWN CLERK
A Professional Law Corporation
200 S. Virginia Street, 8" Floor By ~~. Deputy

Reno, Nevada 89501

wee

Telephone: (775) 398-3065
Facsimile: (877) 648-5288
Email: lrivera@burnhambrown.com

Attorneys for Defendant
STARBUCKS CORPORATION

IN THE FIRST JUDICIAL DISTRICT COURT OF THE STATE OF NEVADA

IN AND FOR CARSON CITY,
LOT EY 00052 1B
YOLANDA WELLS, Case No.
Plaintiff, Dept. No. I ¥é
vs. DEFENDANT STARBUCKS
CORPORATION’S ANSWER TO
STARBUCKS CORPORATION, and DOES PLAINTIFF’S FIRST AMENDED
I-V, COMPLAINT
Defendants.

 

 

Defendant STARBUCKS CORPORATION (“Defendant”), by and through its attorneys,
BURNHAM BROWN, 2 Professional Law Corporation, and in answer to Plaintiff's First Amended
Complaint (“Complaint”) on file herein admits, denies, and alleges as follows:

I
Defendant is without sufficient knowledge to form a belief as to the truth or falsity of

the allegations contained in Paragraph I of Plaintiff's Complaint.

II
Defendant is without sufficient knowledge to form a belief as to the truth or falsity of

the allegations contained in Paragraph II of Plaintiffs Complaint.

il

Defendant admits the allegations contained in Paragraph III of Plaintiffs Complaint.

 

1
DEFENDANT STARBUCKS CORPORATION'S ANSWER TO PLAINTIFF’S No. 20TRT 000821B
FIRST AMENDED COMPLAINT (CL

 
o 2 SA ND oO BS |] NH

ny» wy NY NY N NY NY NY | =| =

28

 

Case 3:20-cv-00547 Document1 Filed 09/24/20 Page 27 of 32

IV
Defendant is without sufficient knowledge to form a belief as to the truth or falsity of
the allegations contained in Paragraph IV of Plaintiff's Complaint.
Vv
Defendant denies the allegations contained in Paragraph V of Plaintiff's Complaint.
AFFIRMATIVE DEFENSES
FIRST AFFIRMATIVE DEFENSE
Plaintiff's Complaint fails to state a claim against Defendant upon which relief may be

granted.
SECOND AFFIRMATIVE DEFENSE

SECOND ARENA
Plaintiff caused or contributed to any damages that Plaintiff may have sustained and
Plaintiff breached a duty of care owed to Defendant.
THIRD AFFIRMATIVE DEFENSE
That the damages sustained by the Plaintiff, if any, were caused by acts of unknown
third persons who were not agents, servants or partners of this answering Defendant and who

were not acting on behalf of this answering Defendant in any manner or form and, as such, this

Defendant is not liable in any manner to the Plaintiff.

FOURTH AFFIRMATIVE DEFENSE

a ant RCRNN TRASSEM NMA

The Plaintiff had knowledge of and was fully aware of the risk, and assumed any risk

incident thereto by a voluntary use thereof. The damages alleged by Plaintiff were caused by

and arose out of such risk.

FIFTH AFFIRMATIVE DEFENSE

FR er AR rece

Plaintiff has failed to mitigate her damages.
SIXTH AFFIRMATIVE DEFENSE
Plaintiff has waived or is estopped from alleging the matters set forth in the Complaint.

EVENTH AFFIRMATIVE DEFENSE

SEVENTH AFFIRMATIVE DEFEASE
Defendant alleges that it has performed and discharged any and all obligations and legal

duties arising out of the matters set forth in the Complaint.

2
DEFENDANT STARBUCKS CORPORATION'S ANSWER TO PLAINTIFF’S No, 20TRT 000215

FIRST AMENDED COMPLAINT f ha

 

 
eo fe NY DH OT ee DL

nv Nn N NY WH NY NY NY NO FS FF = =

 

Case 3:20-cv-00547 Document1 Filed 09/24/20 Page 28 of 32

EIGHTH AFFIRMATIVE DEFENSE
All possible affirmative defenses may not have been alleged herein insofar as sufficient
facts were not available after reasonable inquiry upon the filing of Plaintiffs Complaint and,
therefore, this answering Defendant reserves the right to amend this Answer to allege additional
affirmative defenses, if subsequent investigation so warrants.

WHEREFORE, Defendant prays for judgment as follows:

1, That Plaintiff takes nothing by reason of her Complaint on file herein;
2. For reasonable attorney’s fees;

3. For costs of suit incurred herein; and

4. For such other and further relief as the Court deems just and proper.

AFFIRMATION
Pursuant to NRS 239B.030, the undersigned does hereby affirm that the preceding

pleading does not contain the social security number of any person.

DATED: September 14, 2020 BURNHAM BROWN .
BOY ) Kuen.

LYNN V. RIVERA
NEVADA BAR NO. 6797

200 S. Virginia Street, 8th Floor
Reno, Nevada 89501
Telephone: (775) 398-3065

 
 

Attorneys for Defendant
STARBUCKS CORPORATION

4830-6426-9258, v. 1

3
DEFENDANT STARBUCKS CORPORAT TON’S ANSWER TO PLAINTIFF'S No. 20TRT is 1B

FIRST AMENDED COMPLAINT

 
eo eo NA BD AH eh OD NO

n YY BY NY NY NY NY NY VN F|& | =

 

Case 3:20-cv-00547 Document1 Filed 09/24/20 Page 29 of 32

 

 

Re: Yolanda Wells v. Starbucks Corporation, et al.
Court: Eight District Court Clark County
Action No: 20 TRT 000%21B

 

x
de PROOF OF SERVICE

I declare that I am over the age of 18, not a party to the above-entitled action, and am an
employee of Burnham Brown whose business address is 1901 Harrison Street, Suite 1400,
Oakland, Alameda County, California 94612-3523 (mailing address: Post Office Box 119,
Oakland, California 94604-0119).

On September 14, 2020 , I served the following document(s) in the following manner(s):

SEE LIST OF DOCUMENTS
x PERSONAL DELIVERY BY MESSENGER: By consigning the document(s)
listed above to a messenger service for personal delivery to the following
person(s) at the following address on the date set forth below

 

Charles M. Kilpatrick, Esq. Attorneys for Plaintiff
Angela D. Bullentini, Esq. YOLANDA WELLS
Adam L. Woodrum, Esq.
KILPATRICK BULLENTINI
412 North Division street
Carson City, NV 89703

Tel: (775) 882-6112

Fax: (775) 882-6114

Email:

 

 

 

 

I declare under penalty of perjury under the laws of the State of California and the United
States of America that the foregoing is true and correct.

DATE: September 14, 2020
/s/ Peggy Ortega

An empployee of Burnham Brown

4833-3316-3978, v. 1

3
DEFENDANT STARBUCKS CORPORATION’S INITIAL APPEARANCE FEE No. 20TRT 0008218
DISCLOSURE

 
Co FB NTN BD ee eh |] NY

ey NHN NY NY NY NY NY N N | F& F&F EOS l=

Case 3:20-cv-00547 Document1 Filed 09/24/20 Page 30 of 32

LYNN V. RIVERA, ESQ.

NEVADA BAR NO. 6797

BURNHAM BROWN

A Professional Law Corporation

200 S. Virginia Street, 8°" Floor

Reno, Nevada 89501

Telephone: (775) 398-3065

Facsimile: (877) 648-5288

Email: lrivera@burnhambrown.com

Attorneys for Defendant
STARBUCKS CORPORATION

UNITED STATES DISTRICT COURT

STATE OF NEVADA

YOLANDA WELLS, Case No.

Plaintiff,
VS. DEFENDANT STARBUCKS

CORPORATION’S NOTICE OF

STARBUCKS CORPORATION, and DOES PENDENCY OF OTHER ACTIONS OR
I-V, PROCEEDINGS

Defendants.

 

 

 

 

 

TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA:

PLEASE TAKE NOTICE that Defendant Starbucks Corporation (“Defendant”) hereby
provides notice of the pending court action in the First Judicial District Court of Carson
County, State of Nevada, Yolanda Wells v. Starbucks Corporation, Case No. A-20TRT-
000521B.

Plaintiff's First Amended Complaint was filed on August 19, 2020;

Counsel for Plaintiff: Adam L. Woodrum, Kilpatrick Bullentini, 412 North Division
Street, Carson City, Nevada 89703; Telephone 775.882-61 12.

Counsel for Defendant Starbucks Corporation: Lynn V. Rivera, Burnham Brown, PLC,
200 S. Virginia Street, 8th Floor, Reno, Nevada, 89501. Telephone: 775.398.3065.

1

DEFENDANT STARBUCKS CORPORATION’S NOTICE OF PENDENCY OF No.
OTHER ACTIONS OR PROCEEDINGS

 
Co 6 JT BD OO ee DD NL Oe

Ny NN NY NY NY NY NV NO NY -§|§ F|F& F—=&  —=®OO FeO EOD Sell
RBxXRBRR BReSsS F&F kB DTAaRE EHR S

 

 

Case 3:20-cv-00547 Document1 Filed 09/24/20 Page 31 of 32

Defendant believes this entire action should be removed to the United States District
Court for the District of Nevada pursuant to the reasons set forth in the accompanying Petition

for Removal.

DATED: September 24, 2020 BURNHAM BROWN

By_/s/ Lynn V. Rivera
LYNN V. RIVERA
NEVADA BAR NO. 6797

200 S. Virginia Street, 8th Floor
Reno, Nevada 89501

Telephone: (775) 398-3065
Attorneys for Defendant
STARBUCKS CORPORATION

4828-0252-0522, v. 1

2
DEFENDANT STARBUCKS CORPORATION’S NOTICE OF PENDENCY OF No.
OTHER ACTIONS OR PROCEEDINGS

 
Co fF NA HDB oO & |} NHN =

NY WN N NY WN N NY NO NO F|- Fe Fe FOO Ee OOOOEeESlU

 

 

 

Case 3:20-cv-00547 Document1 Filed 09/24/20 Page 32 of 32

 

 

 

Re: Yolanda Wells v. Starbucks Corporation, et al.
Court: United States District Court, Nevada
Action No:

CERTIFICATE OF SERVICE

I declare that I am over the age of 18, not a party to the above-entitled action, and am an
employee of Burnham Brown whose business address is 1901 Harrison Street, Suite 1400,
Oakland, Alameda County, California 94612-3523 (mailing address: Post Office Box 119,
Oakland, California 94604-0119).

On September 24, 2020, I served the following document(s) in the following manner(s):

DEFENDANT STARBUCKS CORPORATION’S NOTICE OF PENDENCY
OF OTHER ACTIONS OR PROCEEDINGS

x] BY E-FILING (USDC, District Court, State of Nevada): I caused such document(s)
to be sent electronically to the court; electronic filing constitutes service upon the
parties who have consented to electronic service.

 

Charles M. Kilpatrick, Esq. Attorneys for Plaintiff
Angela D. Bullentini, Esq. YOLANDA WELLS
Adam L. Woodrum, Esq.

KILPATRICK BULLENTINI

412 North Division street
Carson City, NV 89703
Tel: (775) 882-6112
Fax: (775) 882-6114

 

 

 

 

I declare under penalty of perjury under the laws of the State of California and the United
States of America that the foregoing is true and correct.

DATE: September 24, 2020
/s/ Peggy Ortega
An empployee of Burnham Brown

4828-0252-0522, v. 1

3
DEFENDANT STARBUCKS CORPORATION’S NOTICE OF PENDENCY OF No.
OTHER ACTIONS OR PROCEEDINGS

 
